711 P.2d 894 (1986)
103 N.M. 617
INQUIRY CONCERNING Hon. John R. PEREA, a Judge Subject to Jurisdiction of the Judicial Standards Commission.
No. 16110.
Supreme Court of New Mexico.
January 2, 1986.

ORDER
This matter having come before the Court for consideration upon the Report and Recommendations to the Supreme Court by the Judicial Standards Commission, wherein the Hon. John R. Perea was found to have engaged in conduct in violation of N.M.S.A. 1978, Code of Judicial Conduct, Canons 2(A), 3(A)(1), 3(B)(1) and 3(B)(2) (Rep. 1986), for having delegated the duty to perform marriages to a municipal court clerk, and the Court having considered said report and recommendations, and having heard oral argument, and now being sufficiently advised;
NOW, THEREFORE, IT IS ORDERED that the Hon. John R. Perea is hereby suspended for a period of five working days without pay commencing December 4, 1985, and is hereby reprimanded for failing to exercise his responsibilities as Magistrate with the sufficient care necessary to maintain the integrity of the judiciary and promote public confidence therein.
   WILLIAM R. FEDERICI
   Chief Justice
   DAN SOSA, JR.
   Senior Justice
   HARRY E. STOWERS, JR.
   Justice
   MARY C. WALTERS
   Justice